Citation Nr: 1517089	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 5, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD, from February 5, 2013.

3.  Entitlement to an effective date prior to May 25, 2007 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2012, the Board issued a decision which represented a partial denial of the Veteran's claim for an increased evaluation.  Thereafter, he appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In October 2013, a Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMPR, the Court partially vacated the December 2012 Board decision, and remanded the issues of an increased rating for PTSD and entitlement to a TDIU to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) (West 2014).

In February 2014, the RO issued a rating decision which increased the Veteran's PTSD evaluation to 70 percent effective February 5, 2013, and granted a TDIU effective May 25, 2007.  These ratings are part of the underlying appeal; however, as the awards do not represent a total grant of benefits sought, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, a private attorney who had previously represented the Veteran submitted a letter regarding the appeal.  Prior to the receipt of this letter, however, the Michigan Veterans Affairs Agency assumed representation via a power of attorney form submitted in April 2014.  Consequently, the private attorney's letter will not be considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that pursuant to the October 2013 JMPR, further development is necessary prior to adjudication of the Veteran's claims of entitlement to an increased rating for PTSD and entitlement to an earlier effective date for TDIU.

The October 2013 JMPR stipulated that the Board's December 2012 decision was inadequate in three ways.  First, the Board erred by failing to consider Social Security Administration (SSA) records relevant to the Veteran's disability status.  Second, the Board erred by not attempting to obtain private medical records from Dr. Forrester and Bell Hospital Behavioral Services-specifically, by not attempting to obtain clinical records supporting the assessments provided by Dr. Forrester.  Finally, the JMPR stipulated that the Board erred by not adjudicating the claimed TDIU.

With regard to the SSA records, the Board notes that such records have been associated with the claims file.  Accordingly, the first error addressed in the JMPR has been remedied.  However, a remand is required in order to obtain outstanding records from Dr. Forrester and Bell Hospital Behavioral Services (as well as from Great Lakes Recovery Centers, Inc., where Dr. Forrester also practiced) for any records, to include couples therapy notes and individual counseling sessions, that have not already been associated with the claims file.  Specifically, the JMPR noted that Dr. Forrester's May 2007, October 2007, October 2008, September 2009, and December 2009 assessments (which are of record) may have relied on interviews and clinical notes that are not of record and which VA has not yet requested.  In addition, the JMPR indicated that the Veteran may have been receiving ongoing treatment from Dr. Forrester in January 2011, yet the latest record from Dr. Forrester is the December 2009 assessment.  Thus, as stated in the JMPR, VA has not complied with the provisions of 38 C.F.R. § 3.159 regarding VA's duty to obtain non-Federal records.  As these records may be relevant in evaluating the severity of the Veteran's PTSD, VA has a duty to make reasonable attempts to attain them.  If they cannot be obtained, VA must comply with the notification provisions of 38 C.F.R. § 3.159(e).

Lastly, with regard to the Veteran's claim for an earlier effective date for a TDIU, the Board notes that although he submitted an employment questionnaire (VA Form 21-4140) in March 2015, the issue is inextricably intertwined with the other issues remanded.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the AOJ should request copies, for association with the claims folder, of any outstanding treatment records relating to the Veteran from Dr. Forrester, including from Bell Hospital Behavioral Services and Great Lakes Recovery Centers, Inc.  Specifically, the AOJ should request copies of Dr. Forrester's couples therapy notes, individual counseling sessions, or other existing clinical documentation relating to the Veteran, as well as any outstanding records dated from December 2009.

The AOJ should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from September 2013 and associate them with the claims file (physical or electronic).

3.  The AOJ should then readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




